PER CURIAM.
Pursuant to the stipulation of counsel filed April 22, 1933, which provides that the *1018decision of this court in cause No. 4973 and No. 4975, 67 F.(2d) 697 (B. T. A. Docket No. 33860), shall govern and determine the disposition of the petition for review in this cause, it is now here ordered and adjudged by this court that as to the issues raised on the petition for review by the Terre Haute Electric Company, Inc. (previously Terre Haute Traction & Light Company), the decision entered in this cause on June 29,1932, by the United States Board of Tax Appeals be, and the same is hereby, affirmed.
It is further ordered that the mandate in this cause issue forthwith.